Citation Nr: 1543678	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-34 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran testified before the Board that he has had continuous hearing loss and tinnitus since service, and that during his months on the ship, his sleeping quarters were under a helipad.  He further stated he went out in a helicopter while on the ship and had no hearing protection.  The Board finds that a VA examination is warranted in this case.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hearing loss or tinnitus.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  The Veteran should be afforded a VA audiology examination.  The claims folder must be reviewed by the examiner, and any indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should state an opinion as to whether it is at least as likely as not (i.e.,50 percent or better probability) that the Veteran's hearing loss and tinnitus arose in service or are otherwise related to service.  The rationale for all opinions expressed should be provided.  If it is not possible to state an opinion without resorting to speculation, the reasons an opinion cannot be provided should be explained.  

3.  After the development requested above has     been completed to the extent possible, the AOJ should again review the record.  If the benefits  sought on appeal remain denied, the appellant        and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




